                                                         SDNi
                                                ,. '_,;j,_.
                                                ~, ~:~t ,MEf-.JT
UNITED STATES DISTRICT COURT                    Ei..ECTRrn~ICALL Y FILED

                                                               --~--.id .. 3..{1_-::_--···-
SOUTHERN DISTRICT OF NEW YORK                   DOC#
                                                DA"iE FILED:
TOMMIE CROSBY,

                        Plaintiff,            18-cv-9470 (JGK)

              - against -
                                                ORDER
M. D. KEVIN PETERMANN, ET AL. ,

                        Defendants.


JOHN G. KOELTL, District Judge:

     The Court has received the plaintiff's motion to extend

time. However, this motion is moot because the Court has now

received the plaintiff's opposition to the defendants' motion to

dismiss.   The defendants shall have until December 16, 2019 to

reply.

SO ORDERED.

Dated:     New York, New York
           December 4, 2019
                                            John G. Koeltl
                                      United States District Judge
